DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the claim amendments filed on 02/05/2021.  As directed by the amendment: claims 1 and 15 have been amended; claims 2-5 7-8, 12, 19-38, and 41-42 are cancelled; claims 18 and 39-40 are withdrawn; and no claims have been added. Thus, claims 1, 6, 9-11, 13-18, and 39-40 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 12/31/2021 are not considered persuasive. Applicant argues “Accordingly, for at least the above reasons, the combination of Hinchey, Geaney. And Sukiennik fails to result in the essential features of the independent claims, thus cannot render Applicant’s independent claims 1 and 15 or their respective dependent claims obvious under § 103”. Examiner notes amended claim language with regard to the bendable strips of the nose and chin attachments means does appear to overcome the teachings of Sukiennik et al (US 5,699,791) previously relied upon, as Sukiennik fails to teach the dimensions of the bendable strips. However, claims 1 and 15 as currently claims state “the attachment mechanism including at least one of:” (emphasis added). The amended claim rejections below no longer rely upon the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 6, 9-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims due to their dependency.
Claim 1 recites “the chin attachment mechanism includes a bendable strip” this renders the claim indefinite as it is unclear if this is the same as or different than the “a dependable strip” recited before this recitation in claim 1.3
Claim 1 and 15 recite “the wearer’s face”. These recitations lack antecedent basis within the claims.
Claim 15 recites “the chin attachment mechanism includes a bendable strip” this renders the claim indefinite as it is unclear if this is the same as or different than the “a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claim(s) 1, 5-6, 9-11, 13-17, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinchey et al. (US 2011/0107492 A1) in view of Geaney (US 4,004,584) further in view of Baker (US 2007/0051370 A1), further in view of Becker (US 3,603,315).
In regards to claim 1:
An article of clothing comprising: a collar configured to be worn around a wearer's neck (Fig. 1 elements 10, 14, 22, 32, and 31); a respiratory filter positioned below the collar (Figs. 2a-2d elements 20, 26, and 24 Para. 28, Para. 31 “The mask element 20 is, in the embodiments shown, sewn onto an under side surface of the over fold 16.” Para. 33 “In FIG. 2a the mask element 20 in the stowed position is substantially hidden from view by the over fold 16 of the collar” stowed position is considered positioned below the collar); and an attachment mechanism configured to secure the collar above the wearer's nose when desired by the wearer (Fig. 2D Para. 33 “the base edge 32 of the mask element is brought down to an under side of the jaw of a user, while the upper edge 32 of the mask 20 is disposed in a position which facilitates good sealing by running along the bridge of the users nose and the users cheek bones to inhibit dust entry to the users nose and mouth” as the mask element 20 is part of the collar element 32 sealing and securing the mask element of the collar above the user’s nose is considered to be a portion of the collar secured above the user’s nose), wherein the respiratory filter is positioned over the wearer's nose and/or mouth when the 
Hinchey does not appear to explicitly teach the respiratory filter as claimed. Geaney teaches, said respiratory filter includes a copper mesh material; (Figs. 1-6 elements 11, 15 and 16, Col 4:1-16 “FIG. 2 is an enlarged, exploded, diagrammatic, sectional view of one embodiment thereof on the line S--S of FIG. 1;  FIG. 3 is a similar sectional view of another embodiment thereof;…… FIG. 6 is a fragmentary, greatly enlarged, diagrammatic view of the support layers of FIGS. 2 and 3; and” Col 5:40-58 “Similar support mesh, using copper as the plating material, has been made wherein the line spacing is 10 lines per inch or greater”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the filter taught by Hinchey to include the copper mesh taught by Geaney. This would have been motivated by Geaney (Col 5:50-58 “This forms a flat sturdy support layer which is easily bendable”, Col 6:2-6 “Portions 31 and 32 are shown flat but it will be apparent that, when the face mask is worn, the nose portion 31 must be bent away from the plane of the paper along the portion indicated at 35”). A bendable support material able to be bent to conform to the wearer’s individual face would result in improved filtration by reducing the amount of air flow that is allowed to flow around the mask due to gaps between the wearer’s face and mask.
Hinchey does not appear to explicitly disclose the string as claimed. Becker teaches, the attachment mechanism includes at least one string that is configured to tighten the collar around the wearer’s face (Fig. 1 element 11, Col 2:20-29 “The tie strips 11 and 12”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the mask and filter regions taught by Hinchey to include the attachment tie string taught by Becker. This would have been motivated by improving mask securement to the user’s face when the mask was being utilized.
Hinchey does not appear to explicitly teach the attachment mechanisms as claimed. Baker teaches, the attachment mechanism including at least one of: (i) a nose attachment mechanism; (ii) an ear attachment mechanism; and (iii) a chin attachment mechanism; said nose attachment mechanism having a bendable strip that is configured to pinch the wearer’s nose when pressure is applied to the bendable strip by the wearer; said bendable strip of said nose attachment mechanism having dimensions of 127 mm to 152.4 mm in length and 3 mm in width; said ear attachment mechanism includes at least one aperture in the article of clothing; the chin attachment mechanism includes a bendable strip that is configured to pinch the wearer’s chin when pressure is applied to the bendable strip by the wearer, said chin attachment mechanism having dimensions of 152.4 mm to 177.8 mm in length and 3 mm in width (Baker teaches the ear attachment mechanism as claimed Fig. 2 element 38 Para. 19 “Another feature of the mask portion 12 is a pair of ear loops 38 (best seen in FIGS. 2 and 4). The ear loops may be formed integrally with the mask body 34 or may be attached via sewing or otherwise incorporated into the garment”. As this is a list of “at least one of” the limitation of the list is considered satisfied by the ear attachment mechanism taught by Baker).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the attachment mechanism taught by Hinchey to include the ear 

In regards to claim 6:
The article of clothing of Claim 1, which includes a sealing mechanism configured to seal the respiratory filter around the wearer's nose and/or mouth (Fig. 2d elements 31, 32, 24, Para. 33 “and the base edge 32 of the mask element is brought down to an under side of the jaw of a user, while the upper edge 32 of the mask 20 is disposed in a position which facilitates good sealing by running along the bridge of the users nose and the users cheek bones to inhibit dust entry to the users nose and mouth” upper and lower are relative to deployed positioning.).

In regards to claim 9:
The article of clothing of Claim 1, wherein the respiratory filter is shaped so that an upper edge proximal to the collar is shorter than a lower edge distal to the collar (Annotated Fig. 1 below, nose bridge portion of element 32 labeled A is considered shorter than element 31 chin portion labeled B when in the deployed position upper edge proximal to the collar is considered the nose bridge portion).

    PNG
    media_image1.png
    160
    200
    media_image1.png
    Greyscale


In regards to claim 10:
The article of clothing of Claim 1, wherein the respiratory filter is shaped so that a first portion covering the wearer's mouth when the collar is secured above the wearer's nose is larger than a second portion covering the wearer's nose (Annotated Fig. 1 below, mouth covering portion labeled C is considered larger than nose covering portion labeled D).

    PNG
    media_image2.png
    160
    167
    media_image2.png
    Greyscale


In regards to claim 11:
The article of clothing of Claim 1, wherein the respiratory filter is shaped so that an upper edge proximal to the collar is wider than a lower tip (annotated Figs. 1 below, and Figs. 2a-d, in the un-deployed position nose bridge portion labeled A becomes the lower tip and is shorter (not as wide as) the chin portion labeled B. Chin portion labeled B becomes the upper edge that is wider than the lower tip in the un-deployed position).

    PNG
    media_image1.png
    160
    200
    media_image1.png
    Greyscale


In regards to claim 13:
The article of clothing of Claim 1, wherein the article of clothing is a shirt (Fig .1, Para. 18 “FIG. 1 is a front elevation view of a protective shirt incorporating a mask for filtering airborne particles in accordance with one embodiment of the present invention”).

In regards to claim 14:
The article of clothing of Claim 1, wherein the collar is the top edge of an extended collar, and the respiratory filter is attached below the top edge of the extended collar when the collar is secured above the wearer's nose (Fig. 2d element 32 is secured to and considered part of the collar. Element 32 is the top edge of the extended collar in the deployed position and element 26 is below element 32).

In regards to claim 15:
A wearable air filter comprising: an article of clothing including a collar configured to be worn around a wearer's neck (Fig. 1 elements 10, 14, 22, 32, and 31); an attachment mechanism configured to secure the collar in a filtering configuration above the wearer's nose (Fig. 2d element 32 Para. 33 “running along the bridge of the users 
Hinchey does not appear to explicitly teach the attachment mechanisms as claimed. Baker teaches, the attachment mechanism including at least one of: (i) a nose attachment mechanism; (ii) an ear attachment mechanism; and (iii) a chin attachment mechanism; said nose attachment mechanism having a bendable strip that is configured to pinch the wearer’s nose when pressure is applied to the bendable strip by the wearer; said bendable strip of said nose attachment mechanism having dimensions of 127 mm to 152.4 mm in length and 3 mm in width; said ear attachment mechanism includes at least one aperture in the article of clothing; the chin attachment mechanism includes a bendable strip that is configured to pinch the wearer’s chin when pressure is applied to the bendable strip by the wearer, said chin attachment mechanism having dimensions of 152.4 mm to 177.8 mm in length and 3 mm in width (Baker teaches the ear attachment mechanism as claimed Fig. 2 element 38 Para. 19 “Another feature of 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the attachment mechanism taught by Hinchey to include the ear attachment mechanism taught by Baker. This would have been motivated by Baker (Para. 10 “The mask may be readily deployed by grasping a feature of the invention known as "ear loops." The ear loops allow the mask to be both easily deployed and moreover secure the mask in place by slipping over a wearer's ears”). Ear loops would allow the mask to stay secure on the wearers face during more vigorous activity than only having the over nose attachment mechanism.
Hinchey does not appear to explicitly teach the respiratory filter as claimed. Geaney teaches, said respiratory filter includes a copper mesh material (Figs. 1-6 elements 11, 15 and 16, Col 4:1-16 “FIG. 2 is an enlarged, exploded, diagrammatic, sectional view of one embodiment thereof on the line S--S of FIG. 1;  FIG. 3 is a similar sectional view of another embodiment thereof;…… FIG. 6 is a fragmentary, greatly enlarged, diagrammatic view of the support layers of FIGS. 2 and 3; and” Col 5:40-58 “Similar support mesh, using copper as the plating material, has been made wherein the line spacing is 10 lines per inch or greater”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the filter taught by Hinchey to include the copper mesh taught by 
Hinchey does not appear to explicitly disclose the string as claimed. Becker teaches, the attachment mechanism includes at least one string that is configured to tighten the collar around the wearer’s face (Fig. 1 element 11, Col 2:20-29 “The tie strips 11 and 12”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the mask and filter regions taught by Hinchey to include the attachment tie string taught by Becker. This would have been motivated by improving mask securement to the user’s face when the mask was being utilized.

In regards to claim 16:
The wearable air filter of Claim 15, wherein the article of clothing is a shirt (Fig. 1 Para. 18 “FIG. 1 is a front elevation view of a protective shirt incorporating a mask for filtering airborne particles in accordance with one embodiment of the present invention.”).

In regards to claim 17
The wearable air filter of Claim 16, wherein the respiratory filter is attached to a rear side of the shirt (Fig. 2c element 22 attaches element 26 to the rear side of the collar that is a portion of the shirt).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/M.A.I./Examiner, Art Unit 3783                 
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783